DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hessman (US PGPub 2012/0186735 A1) in view of Gratzer (US PGPub 2013/0327475 A1) and Stadtmueller (US PN 5891297).
With regard to claims 1-8 and 11, Hessman teaches a carrier for transferring objects comprising a flexible body (figure 2, film 14) having a first surface, a plurality of decoration objects disposed in a prearranged pattern on the first surface (figure 2, objects 12) and an initial peeling area, wherein a second surface of the decorative objects are opposite to the first surface and the initial rolling area is 
Hessman does not explicitly disclose a plurality of transfer parts provided between the first surface and a second surface and the associated features.
Gratzer teaches a transfer tape (figures 1-2) for transferring decorative objects with a flexible body (layer 12) having a first surface (side of layer 12 facing carrier layer 14), a second surface (other side of layer 12), a plurality of transfer parts (holes 16), wherein the second surface is opposite the first surface, and the plurality of transfer parts are located between the first and second surfaces.  Gratzer also discloses that each of the transfer parts has a first and second opening (openings of hole 16 in layer 12), a press portion is formed at the first opening (layer 14), a stop portion is formed at the second opening (external area of layer 12), an accommodating spare is formed between the press portion and the stop portion (area of hole 16), and the transfer part is deformable (paragraph 36, 85, 90, “elastic force”, “resilient force”).  Although Gratzer does not explicitly state the transfer part is capable of expanding and contracting, since the transfer part of Gratzer is utilized specifically with an elastic force for the purpose of transferring rigid objects as is described by applicant, it would have been expected that the elastic stop portion of Gratzer would also have been capable of expanding and contracting as claimed by applicant.
It would have been obvious to one of ordinary skill in the art at the time of the invention that when creating the prearranged pattern of the decorative objects on the flexible body of Hessman to use a plurality of transfer parts as a second surface as in the teaching of Gratzer.  The rationale to do so would have been the motivation provided by the teaching of Gratzer, that to use such a transfer part 
Hessman does not explicitly disclose using a roller to perform the peeling of the flexible body.
Stadtmueller teaches that known methods of peeling a flexible body flatly disposed on an external surface included using a roller, comprising a shaft portion (shaft of tool 10) and a coupling portion (slot 16), to roll up an initial rolling area located on an edge portion of the flexible body in an abutment area (figure 1b, portion of film 12 inserted in slot 16, where slot 16 reads on a clamping element) wherein the rolling and pressing member is fixedly provided on the abutment area (inserting film 12 into slot 16 and rolling film 12 around the shaft of tool 10), and applying pressure by rolling up the flexible body from an edge portion of the initial rolling area and pressing on the flexible body when the second surface of the flexible body is flatly disposed on an external carrier (figure 1a, the action of using hand rolling tool 10 when rolling up peeled film 12; col. 1, line 45-50).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known method of peeling a flexible body flatly disposed on a surface to peel the flexible film of Hessman in view of Lee.  The rationale to do so would have been the motivation provided by the teaching of Stadtmueller, that to use such a tool and peeling method predictably results in the successful removal of a flexible body from the external surface, the same goal as the peeling method in the teaching of Hessman in view of Lee, where the prior art has established that having a tight curvature 

With regard to claim 9, Hessman teaches a joining element provided on a bottom portion of each of the decoration objects to help attach the decoration objects to the external carrier (bonding agent 18).

With regard to claim 10, Hessman teaches a peelable release film covering the joining elements (figure 2, release film 16; paragraph 19).  In the dual layered flexible body in the combination of Hessman in view of Gratzer, such a release film would also cover the second surface of the flexible body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner also notes that as currently worded under broadest reasonable interpretation the limitation “capable of expanding and contracting” also reads on even the very small natural expansion and contraction of materials due to environmental temperature change, where the examiner respectfully suggests further defining the limitation, such as for example including an amount of expansion/contraction or the functionality imparted to the carrier due to the expansion/contraction of the stop portion as argued by applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746